Sherwin, C. J.
The defendant herein caused a petition to be filed in the district court of Muscatine County, in which it was alleged that the plaintiff herein, M. H. Hess, was maintaining a liquor nuisance in said county. In the present action, the plaintiff alleges that the allegations in the petition in the suit against him were malicious and without probable cause. A demurrer to the petition, on the ground that the publication, by filing the petition in the district court, was privileged, was sustained. It is the general rule that libelous or slanderous matter published in the due course of judicial procedure is absolutely privileged and will -not support an action for defamation, although made maliciously and with-knowledge of its falsity. 25 Cyc. 376, and cases cited in notes; Myers v. Hodges, 53 Fla. 197 (44 South. 357); Newell on Defamation, Slander & Libel, 425; Story v. Wallace, 60 Ill. 51; Odgers on Libel & Slander, sections 175, 192; Mass v. Meire, 37 Iowa, 97. This rule has been qualified in some jurisdictions to the extent that such privilege will only extend to matters pertinent to the inquiry or relevant to the issue; but no question involving such qualification is now before us. The statute expressly authorizes the ac*411tion that the defendant herein instituted against the.plaintiff, and the allegations complained of were material and even necessary to invoke the action of the district court. The judgment of the trial court is in accord with'the unanimous voice of authority, and it is, affirmed.